          Case 2:20-cv-03159-JMY Document 8 Filed 10/06/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA
                                 U.S. COURTHOUSE
                            INDEPENDENCE MALL WEST
                               601 MARKET STREET
                              PHILADELPHIA, PA 19106


                                                                   October 6, 2020

Nicholas J. Linker
Zemel Law LLC
1372 Broad Street, Suite 203-C
Clifton, New Jersey 07013



                              RE: Yarisa Lewis v. Experian Information Solutions, Inc., et al.
                              Civil Action No. 20-cv-3159-JMY


Dear Counsel:

       A review of the Court’s records shows that service of the complaint has not been made as
to Defendant Account Resolution Services, LLC in the above-captioned action.

         Rule 4(m) of the Federal Rules of Civil Procedure requires that the defendant(s) must be
served with the complaint within ninety days after the complaint is filed. If service is not made
by November 5, 2020, Defendant Account Resolution Services, LLC will be dismissed without
prejudice from this action unless good cause for failure to comply with Rule 4(m) is shown prior
to that time.



                                             Sincerely,

                                             /s/ Dedra Brannan
                                             Dedra Brannan
                                             Deputy Clerk to Judge John M. Younge
